DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application(s), Application Nos. 17/118364, 16/877287, 16/441201, 62/811875, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  None of the aforementioned applications provide support for the entire range of the second cross section being 5-6/10 to 7-1/2 times the initial cross-section (as required by claims 5, 15, 24).  Claim(s) 1-4, 6-14, 16-23, 25-30 are awarded a priority date of Feb. 28, 2019 and claim(s) 5, 15, 24 are awarded a priority date of Feb. 17, 2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 4, 6-11, 14, 16-20, 25-30 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-5, 8, 10, 12-13, 15-19, 22, 24 of U.S. Patent No. 11,291,571 (see table below). Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of the application claim(s) 1, 4, 6-11, 14, 16-20, 25-30 are to be found in patent claim(s) 1-5, 8, 10, 12-13, 15-19, 22, 24 (as the application claim(s) 1, 4, 6-11, 14, 16-20, 25-30 fully encompass patent claim(s) 1-5, 8, 10, 12-13, 15-19, 22, 24).  The difference between the application claim(s) 1, 4, 6-11, 14, 16-20, 25-30 and the patent claim(s) 1-5, 8, 10, 12-13, 15-19, 22, 24 lies in the fact that the patent claim includes many more elements and is thus much more specific (specifically, the patent claim additionally requires at least two of the frame struts having different widths, the stent being elongated).  Thus the invention of claim(s) 1-5, 8, 10, 12-13, 15-19, 22, 24 of the patent is in effect a “species” of the “generic” invention of the application claim(s) 1, 4, 6-11, 14, 16-20, 25-30.  It has been held that the generic invention is “anticipated by the “species”.  See In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993).  Since application claim(s) 1, 4, 6-11, 14, 16-20, 25-30 is/are anticipated by claim(s) 1-5, 8, 10, 12-13, 15-19, 22, 24 of the patent, it is not patentably distinct from claim(s) 1-5, 8, 10, 12-13, 15-19, 22, 24 of the patent.
Claim(s) 1-2, 11-12 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 2, 17 of U.S. Patent No. 10,893,962 (see table below). Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of the application claim(s) 1-2, 11-12 are to be found in patent claim(s) 2, 17 (as the application claim(s) 1-2, 11-12 fully encompass patent claim(s) 2, 17).  The difference between the application claim(s) 1-2, 11-12 and the patent claim(s) 2, 17 lies in the fact that the patent claim includes many more elements and is thus much more specific (specifically, the patent claim additionally requires the implant being used in a neonate and the stent being elongated).  Thus the invention of claim(s) 2, 17 of the patent is in effect a “species” of the “generic” invention of the application claim(s) 1-2, 11-12.  It has been held that the generic invention is “anticipated by the “species”.  See In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993).  Since application claim(s) 1-2, 11-12 is/are anticipated by claim(s) 2, 17 of the patent, it is not patentably distinct from claim(s) 2, 17 of the patent.
Claim(s) 1, 9 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 3, 20 of U.S. Patent No. 10,702,407 (see table below). Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of the application claim(s) 1, 9 are to be found in patent claim(s) 3, 20 (as the application claim(s) 1, 9 fully encompass patent claim(s) 3, 20).  The difference between the application claim(s) 1, 9 and the patent claim(s) 3, 20 lies in the fact that the patent claim includes many more elements and is thus much more specific (specifically, the patent claim additionally requires the implant being used in a neonate, the stent being elongated, the stent having uniform strut width).  Thus the invention of claim(s) 3, 20 of the patent is in effect a “species” of the “generic” invention of the application claim(s) 1, 9.  It has been held that the generic invention is “anticipated by the “species”.  See In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993).  Since application claim(s) 1, 9 is/are anticipated by claim(s) 3, 20 of the patent, it is not patentably distinct from claim(s) 3, 20 of the patent.
Claim from current pending application (17/674671)
Claim from patent US 11,291,571 B2
Claim from patent US 10,893,962 B2
Claim from patent US 10,702,407 B2
1
1
2
3, 20
2

2

3



4
2


5



6
3


7
4


8
5


9
8

20
10
10


11
15
17

12

17

13



14
16


15



16
17


17
18


18
19


19
22


20
24


21



22



23



24



25
12


26
13


27
13


28
13


29
13


30
13




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 21-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Within claim 21, lines 1-12: Applicant claims, “a method for implanting a catheter insertable and re-expandable growth stent […] wherein the stent frame is configured to be re-expanded”; it is unclear, and therefore indefinite, if the re-expansion actually happens during this method OR is merely configured to happen.  For the purposes of examination examiner is assuming “the stent frame is configured to be re-expanded” (within claim 21, line 12 and claim 24, line 1) should be --the stent frame is re-expanded--.  Claim(s) 22-24, which depend on claim 21, inherit all the problems associated with claim 21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 8-9, 11, 13, 18-19, 21, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vesely (US 2008/0004696 A1 – as cited by Applicant) in view of Melnick et al. (US 9072604 B1 – as cited by Applicant).
With respect to claim(s) 1, 11, 21:
Vesely discloses the invention substantially as claimed.  Specifically, Vesely discloses a catheter (delivered and deployed by catheter based tools) insertable and re-expandable growth stent/ valve (valve assembly 10), as can be seen in figs. 1-14, comprising:
Inserting a stent frame (base member 100) with a plurality of frame struts (elongate members 122, 124) each extending continuously from a proximal end region (first end 112) of said stent/ valve frame (base member 100) to a distal end region (second end) of said stent/ valve frame (base member 100) (paragraphs [0032, 0050]), adjacent frame struts (elongate members 122, 124) defining and enclosing intermediate frame cells (diamonds bound by the elongate members 122, 124) and intersecting to form respective strut junctions (intersection point 126) by which said stent/ valve frame (base member 100) expands via a delivery catheter (delivery catheter) from an initial state (unexpanded state with a first diameter) (paragraphs [0032-0033, 0044, 0048, 0050]) for facilitating insertion into a selected lumen of the patient to a first stable expanded state (after initial balloon expansion) (paragraphs [0033, 0044, 0050]) being configured to support the selected lumen at implantation, said stent/ valve frame (base member 100) in the first expanded state (after initial balloon expansion) defining an internal channel with a first cross section (second diameter/ small diameter) (paragraphs [0044, 0050]), 
The stent/ valve (valve assembly 10) including a plurality of leaflets (leaflets 22) providing a valvular function (paragraph [0029]),
the stent/ valve frame (valve assembly 10) is capable of/ is configured to be re-expanded via a subsequent introduction of a dilatation catheter (balloon) from the first expanded state (after initial balloon expansion) to a second stable expanded state (after subsequent balloon expansion) as the patient grows (paragraphs [0045, 0051]), said stent/ valve frame (base member 100) in the second stable expanded state (after subsequent balloon expansion) continuing to support the selected lumen and defining the internal channel with a second cross-section being larger than the first cross-section (after the patient has grown) (paragraphs [0045, 0051]).
However, Vesely does not disclose the initial state (unexpanded state with a first diameter) to be less than 8 French.
Melnick et al. teaches a two component aortic valve replacement which is delivered using a transcatheter approach (column 3, lines 17-40).  The aortic valve replacement maybe delivered through (and therefore must be smaller than to fit in) an 8Fr or less delivery system (column 3, lines 17-40 and column 7, lines 9-19).  This lower delivery profile speeds up procedures and reduce complications (as they tend to be easier to navigate through the vascular anatomy) (column 3, lines 17-40).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the initial state (unexpanded state with a first diameter) of the stent/ valve (valve assembly 10), as disclosed by Vesely, fit within an 8Fr or less delivery system, as taught by Melnick et al., as both structures have similar structures (both include separately deployable stents and valves for treating a patients vasculature) and the lower delivery profile, as taught by Melnick et al., will likely have the same benefits (speeding up procedures and reducing complications) when used to delivery the stent/ valve (valve assembly 10), as disclosed by Vesely (thus the stent/ valve frame would be capable of being implanted in an infantile patient).
With respect to claim(s) 3, 13:
The stent/ valve (valve assembly 10), as disclosed by Vesely, is configured to be re-expanded to the second stable expanded state after the patient grows to become a child (the valve assembly 10 is inserted in the first few years of life, which is inclusive of the first/ infant year, and is repeatedly upsized as the child grows, so will be upsized as a child) (paragraph [0051]).
With respect to claim(s) 8, 18:
The stent frame (base member 100), as disclosed by Vesely, is made from stainless steel (paragraph [0035]).
With respect to claim(s) 9, 19:
The stent/ valve (valve assembly 10), as disclosed by Vesely, is configured to further re-expand from the second stable expanded state (after subsequent balloon expansion) to a third stable expanded state (after subsequent balloon expansion) with a third cross-section as the patient grows (paragraph [0045, 0051-0052]), the third cross-section being larger than the second cross-section (after the patient has grown) (paragraphs [0045, 0051-0052]), the third (or subsequent) cross-section after the patient becomes an adult (paragraph [0052]).
With respect to claim 25:
The stainless steel stent/ valve (valve assembly 10), as disclosed by Vesely, exists; as such, it must have been “formed” (paragraphs [0031, 0035]).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vesely (US 2008/0004696 A1 – as cited by Applicant) in view of Melnick et al. (US 9072604 B1 – as cited by Applicant) as taught by Griswold (US 2011/0264194).
Vesely as modified by Melnick et al. discloses the invention substantially as claimed, as discussed above.  However, Vesely is silent on if the delivery catheter is a balloon delivery catheter instead saying the stent/ valve (valve assembly 10) is installed by conventional means/ catheter based tools (paragraph [0050]).
Griswold teaches that stent/ valve frames (anchors 106) can be positioned within the pulmonary arteries (paragraph [0020]), via conventional balloon dilatation catheters (i.e. conventional delivery catheters for implants requiring balloon expansion themselves have balloons) (paragraph [0036]).
As such, the conventional means/ catheter based tools, as disclosed by Vesely, will have the conventional structures, which as taught by Griswold includes balloons.
Claim(s) 6-7, 16-17, 26, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vesely (US 2008/0004696 A1 – as cited by Applicant) as modified by Melnick et al. (US 9072604 B1 – as cited by Applicant) as applied to claim(s) 1, 3, 8-9, 11, 13, 18-19, 21, 25 above, and further in view of Emani et al. (US 2017/0014228 A1 – as cited by Applicant).
Vesely as modified by Melnick et al. discloses the invention substantially as claimed, as discussed above.  However, Vesely as modified by Melnick et al. does not disclose the stent/ valve frame (base member 100) to include at least one end region being flared (within claim(s) 6, 16, 26) nor including a fluid impermeable covering (within claim(s) 7, 17, 30).
Emani et al. teaches an expandable growth stent (stent valve device 100), as can be seen in figs. 2A-2D, for implantation in the pulmonary artery of a patient comprising an elongated stent frame (valve frame 130) (paragraphs [0015, 0038-0039]).  The elongated stent frame (valve frame 130) has: a plurality of frame struts (struts) extending continuously from a proximal end region (at the proximal/ upstream end 102) of said stent frame (valve frame 130) to a distal end region (at the distal/ downstream end 104) of said stent frame (valve frame 130) in a tubular shape (paragraph [0038]).  The stent frame (valve frame 130) including a fluid-impermeable covering (membrane 140) for preventing leaks (for substantially preventing leakage) due to tissue ingrowth (paragraph [0044]).  The distal end region (at the distal/ downstream end 104) of said stent frame (valve frame 130) maybe flared to appropriately attach to the pulmonary artery (paragraphs [0015, 0106]).  
With respect to claim(s) 6, 16, 26:
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the flared end design, as taught by Emani et al., on the end of the stent/ valve frame (base member 100), as disclosed by Vesely as modified by Melnick et al., in order to improve the attachment to the pulmonary artery (in which both structures are implanted).  
With respect to claim(s) 7, 17, 30:
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the fluid-impermeable covering (membrane 140), as taught by Emani et al., on the end of the stent frame (base member 100), as disclosed by Vesely as modified by Melnick et al., in order to for preventing leaks (for substantially preventing leakage) due to tissue ingrowth.
Claim(s) 2, 4-5, 10, 12, 14-15, 20, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vesely (US 2008/0004696 A1 – as cited by Applicant) as modified by Melnick et al. (US 9072604 B1 – as cited by Applicant) as applied to claim(s) 1, 3, 8-9, 11, 13, 18-19, 21, 25 above, and further in view of Carr et al. (US 2019/0133764 A1 – as cited by Applicant).
Vesely as modified by Melnick et al. discloses the invention substantially as claimed, as discussed above.  However, Vesely as modified by Melnick et al. does not disclose the exact stent/ valve frame (base member 100) first, second, or third cross sections (diameter at the first, second, and third stable expanded states) (within claim(s) 2, 4, 10, 12, 14, 20, 23) nor the second cross-section/ diameter at the second stable expanded state to be 5-6/10 to 7-1/2 times the initial cross section/ diameter at delivery (which is 2.667 mm or less to fit into a 8Fr catheter).
Carr et al. teaches a replacement valve which can be positioned within the pulmonary valve (which is at the based of the pulmonary artery) (paragraphs [0057, 0059]).  The pulmonary valve when the patient is an infant (newborn) is about 8 mm, when the patient is a child (about 6 yrs old) is about 16 mm, and when the patient is an adult is about 26 mm (paragraph [0061]).  
With respect to claim(s) 2, 4, 10, 12, 14, 20, 23:
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the stent/ valve frame (base member 100), as disclosed by Vesely as modified by Melnick et al., which is disclosed to be able to accommodate/ work in a pulmonary artery from the first few years of life (including infancy) to adulthood (paragraphs [0050-0052]) to have multiple stable/ upsized states which will include the specific diameters (between 8-26 mm) aligning with the typical pulmonary artery/ valve dimensions at a patients different ages, as taught by Carr et al.
With respect to claim(s) 5, 15, 24:
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the stent/ valve frame (base member 100), as disclosed by Vesely as modified by Melnick et al., to have a stable/ upsized state (second stable expanded state) of between 8-16 mm, as this range is the specific diameter range for a typical pulmonary artery/ valve between infancy and a 6 year old (childhood), as taught by Carr et al. (this resulting in the second cross-section/ diameter at the second stable expanded state being 3-6 times the initial cross section/ diameter).
Claim(s) 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vesely (US 2008/0004696 A1 – as cited by Applicant) as modified by Melnick et al. (US 9072604 B1 – as cited by Applicant) as applied to claim(s) 1, 3, 8-9, 11, 13, 18-19, 21, 25 above, and further in view of Harder (US 2010/0049300 A1).
Vesely as modified by Melnick et al. discloses the invention substantially as claimed, as discussed above.  However, Vesely as modified by Melnick et al. does not disclose the forming the stent/ valve frame (base member 100) to include the step of cutting the stent/ valve frame from a tube (within claim(s) 27), the step of electropolishing the stent/ valve frame from a tube (within claim(s) 28), nor smoothing at least one of the edge of the stent/ valve frame (base member 100) (within claim(s) 29).
Harder discloses a metal stent (paragraphs [abstract, 0011, 0019]).  The stent is made but laser cutting the stent pattern into a tube (paragraphs [0011, 0026]).  The stent is further processed by electropolishing to smooth the mural edges to reduce the possibility of injury to the vessel wall (preclude cutting into the vascular wall) (paragraph [0031]). 
With respect to claim(s) 27:
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the stent/ valve frame (base member 100), as disclosed by Vesely as modified by Melnick et al., using the same method (laser cutting the pattern from a metal tube), as taught by Harder, as the two structures are made from similar materials (biocompatible metals), with the same general structure (expandable metal tubes with patterns therein that accommodate expansion), for the same use (as a stent within a patients vascular system) – as such, their methods of manufacture should be interchangeable.
With respect to claim(s) 28-29:
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the stent/ valve frame (base member 100), as disclosed by Vesely as modified by Melnick et al., with the smoothed mural edges (including an electropolishing smoothing procedure for the mural edges), as taught by Harder, in order to reduce the possibility of injury to the vessel wall, as taught by Harder.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233.  The examiner can normally be reached on M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA S PRESTON/Examiner, Art Unit 3774